Case: 15-60886      Document: 00513970317         Page: 1    Date Filed: 04/27/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 15-60668
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             April 27, 2017
                                                                              Lyle W. Cayce
RUFINA ANTONIA SAMAYOA-GONZALEZ,                                                   Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 991 005


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
           Rufina Antonia Samayoa-Gonzalez, a Guatemalan citizen and national,
petitions for review of a decision of the Board of Immigration Appeals (BIA)
dismissing her appeal of the denial of her motion to reopen based on ineffective
assistance of counsel. We review this decision “under a highly deferential
abuse-of-discretion standard.” Lugo-Resendez v. Lynch, 831 F.3d 337, 340 (5th
Cir. 2016) (internal quotation marks and citation omitted).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60886    Document: 00513970317     Page: 2   Date Filed: 04/27/2017


                                 No. 15-60668

      Samayoa-Gonzalez argues that the BIA and immigration judge failed to
properly consider whether she was entitled to equitable tolling. She contends
that she acted diligently to file the motion to reopen upon discovering that she
had been ordered removed in absentia after she followed the advice of a notary
not to attend her hearing.
      The BIA dismissed Samayoa-Gonzalez’s appeal because it determined
both that she had failed to show that she received ineffective assistance of
counsel and that she had failed to make a prima facie showing that she was
eligible for relief from removal. Samayoa-Gonzalez fails to brief any argument
challenging the BIA’s separate, dispositive conclusion that she failed to make
a prima facie showing of eligibility for relief from removal. See INS v. Abudu,
485 U.S. 94, 104–05 (1988) (observing that BIA may deny motion to reopen if
movant has not established prima facie case for underlying substantive relief
sought).   Samayoa-Gonzalez has thus forfeited any challenge to that
determination. See Bright v. Holder, 649 F.3d 398, 399 n.1 (5th Cir. 2011).
Consequently, she cannot show that the BIA abused its discretion in denying
her motion to reopen. Her petition for review is DENIED.




                                       2